Citation Nr: 1230247	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-45 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction in the disability rating from 20 percent to 10 percent, effective December 1, 2010, for the service-connected right knee chondromalacia with degenerative joint disease (DJD) was proper.  

2.  Entitlement to an increased rating for the service-connected right knee chondromalacia with DJD, currently evaluated as 20 percent disabling prior to December 1, 2010, and as 10 percent disabling from December 1, 2010.  

3.  Entitlement to an increased rating for the service-connected left knee chondromalacia with DJD, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the February 2010 rating decision, the RO redefined the Veteran's service-connected left knee disability as left knee chondromalacia with DJD (previously characterized as patellofemoral syndrome of the left knee) but denied a disability evaluation greater than 10 percent for this disability.  Also in that determination, the RO redefined the Veteran's service-connected right knee disability as right knee chondromalacia with DJD (previously characterized as patellofemoral syndrome of the right knee) and proposed to reduce the evaluation for this service-connected disability from 20 percent to 10 percent.  In the August 2010 rating decision, the RO reduced the Veteran's evaluation from 20 percent to 10 percent for his service-connected right knee chondromalacia with DJD, effective December 1, 2010.  

After receiving notices of these determinations, the Veteran perfected a timely appeal as to the propriety of the rating reduction from 20 percent to 10 percent for the service-connected right knee disability, as well as the denial of ratings greater than 10 percent for his service-connected right and left knee disorders.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) 

and who is rendering the decision in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The issues of entitlement to higher ratings for the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected right knee chondromalacia with DJD.  

2.  By a May 2008 decision, the RO awarded an increased rating to 20 percent, effective from October 6, 2006 (date of claim) for the service-connected patellofemoral syndrome of the right knee.  

3.  By the August 2010 rating decision, the RO reduced the disability rating for the Veteran's service-connected right knee chondromalacia with DJD (previously characterized as patellofemoral syndrome of the right knee) from 20 percent to 10 percent, effective December 1, 2010.  

4.  Evidence or record does establish that there was actual improvement in the Veteran's service-connected right knee chondromalacia with DJD.  


CONCLUSION OF LAW

The criteria for restoration of the 20 percent schedular rating for service-connected right knee chondromalacia with DJD are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice also must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, however, the restoration portion of the appeal derives from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  38 C.F.R. § 3.105(e), (i).  Thus, the Board finds that VA's duties to notify and assist do not apply to the portion of the Veteran's appeal dealing with the appropriateness of the right knee rating reduction.  
II.  Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105(e).  

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating decision issued in August 2010 and was effective December 1, 2010.  It reduced the Veteran's combined disability rating from 40 percent to 30 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met and that the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).  

Here, in a May 2008 rating decision, the RO granted an increased disability rating to 20 percent, effective October 6, 2006, for the Veteran's service-connected right knee disability.  In the August 2010 rating decision, the RO reduced the disability rating for the Veteran's service-connected right knee disability from 20 percent to 10 percent.  The reduction was effective on December 1, 2010.  Consequently, the Board finds that the 20 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Board finds that the reduction of the Veteran's disability rating from 20 percent to 10 percent for his service-connected right knee disability was proper.  Based on a review of the entire history of his right knee chondromalacia with DJD, the evidence shows that actual improvement in the overall disability had occurred.  

First, a brief historical overview reflects that, in the original June 2007 rating decision, the RO granted service connection for the Veteran's right knee disability and evaluated it as 10 percent disabling under Diagnostic Code 5257.  VA treatment records dated from October 2006 to May 2008 reflect that the Veteran began visiting the VA Medical Center (VAMC) in Minneapolis, Minnesota with on-going complaints of knee pain.  During the December 2006 VA treatment visit, the Veteran complained of longstanding knee pain since service, and stated that activities such as standing and walking were a bit problematic for him.  The Veteran also reported symptoms of discomfort when trying to sleep, and stated that he had fallen recently as a result of his knee pain.  In February 2007, the Veteran presented with complaints of morning stiffness in his knee, and pain when first lying down.  Report of the knee X-rays revealed findings of narrowing of the medial joint space along with slight sclerosis and spur formation within the patellofemoral joint.  Upon physical examination, the Veteran was shown to have flexion to 122 degrees in the right knee.  

The Veteran was afforded a VA examination in February 2007, at which time he reported that he had intermittent right knee pain since his separation from service, and that recently, the pain had become constant.  On a scale of one to ten (with one being the least level of pain, and ten being the highest), the Veteran rated his pain level at a nine on his worse days and at an eight on his good days.  According to the Veteran, he was currently working part-time because his knee pain prevented full-time work.  It was noted that the Veteran was able to ambulate without assistive devices, and that he was able to stand for 15-30 minutes and walk one-quarter of a mile before his knee pain set in.  The Veteran reported no instability or stiffness, but did report symptoms of pain, weakness and giving way in his right knee.  The Veteran also reported daily flare-ups of joint disease that were moderate in severity.  Upon physical examination, the Veteran was shown to have flexion to 140 degrees and extension to 0 degrees in the right knee and the examiner detected no additional reduction or limitation of motion in the Veteran's range of motion upon repetition.  There were no findings of varus or valgus instability, and the anterior and posterior drawer signs and Lachman's tests produced negative results.  The Veteran also underwent X-rays, the results of which revealed slight degenerative change within the right knee.  Based on her evaluation of the Veteran, the VA physician diagnosed him with patellofemoral syndrome and DJD of the right knee.  

The Veteran presented at the VAMC again in March 2008, with complaints of right knee, adding that the pain worsened with weight bearing and when cold.  He further stated that his knee occasionally swells up and can sometimes give out.  The Veteran was seen for a follow-up visit of his knee condition in May 2008, at which time he stated that his knee pain had gotten worse, and specifically added that the pain in the right knee was worse than the pain in the left.  The Veteran described pain during movement as well as burning pain at night.  The record further reflects that a joint aspiration and injection procedure was performed to help treat the Veteran's right knee condition.  The Veteran reported an immediate improvement in his knee pain after the injection, and was assessed with DJD.  

Based on the February 2007 VA examination report and the more recent VA treatment records, in the May 2008 rating decision, the Decision Review Officer (DRO) assigned a 20 percent evaluation for the service-connected right knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  In evaluating the Veteran's right knee disability, it appears that the DRO considered the Veteran's reported claims of increasing pain in the right knee, as well as signs of functional loss due to flare-ups of pain on movement and weakness.  Indeed, the DRO relied on the more recent treatment records issued from the Minneapolis VAMC wherein the Veteran complained of episodes of locking, and further reported to have fallen as a result of his knee pain.  The DRO also acknowledged documentation that the Veteran had fluid drained from the right knee and injections in an attempt to alleviate his pain.  

In December 2009, the Veteran filed a claim seeking a higher disability rating for his service-connected right knee disability.  He was afforded a VA examination in February 2010, at which time he indicated that his pain had become more persistent since his last VA examination.  On a scale of one to ten, the Veteran rated his pain level at an eight or nine, and added that on his best days, his pain level was at a four.  According to the Veteran, his pain was worse at the end of the day.  He did not report any episodes of locking or catching, but did report that his right knee was permanently swollen.  According to the Veteran, his right knee pain is worse than his left, and the more active he is, the more his knee bothered him.  It was noted that the Veteran wore Neoprene sleeves on his right knee, and had been doing so for the past three months.  Prior to that, he simply used Ace wraps around his right knee.  He denied any loss of range of motion when the pain was bad as opposed to when it was not so bad.  According to the Veteran, he experiences painful flare-ups every single day - particularly when he has to work.  The Veteran also indicated that he can walk three miles a day if he takes breaks.  

On physical examination, it was noted that the Veteran walked with a normal gait, and displayed a normal upright posture.  The examiner noted no signs of tenderness, effusion, edema, redness, instability or guarding of movement in the Veteran's right knee, and passive and active range of motion was shown to be 0 to 140 degrees.  It was further noted that the Veteran did not exhibit any pain during motion.  The Veteran's muscle strength was 5/5 during flexion and extension, and there was no noted reduction or limitation of motion upon repetitive movement due to pain, weakness, fatigue, or lack of endurance in his right knee.  Furthermore, the McMurray's, Lachman's and anterior drawer signs produced negative results, and the examiner described the medial collateral and lateral collateral ligament test results as "[n]ormal, with firm end point" in the right knee.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with right knee chondromalacia with DJD.  

In comparing the February 2010 VA examination with the February 2007 VA examination report in conjunction with VA treatment records dated from October 2006 to May 2008, the Board finds that the February 2010 VA examination demonstrates an improvement in the Veteran's right knee chondromalacia with DJD.  At the February 2010 VA examination, the Veteran's main complaints were that he had a great deal of swelling in his right knee.  He did not report any symptoms of giving way, weakness or locking in the right knee, symptoms which he had reported being present at the time of the February 2007 VA examination and during his earlier VA treatment visits.  In addition, while the Veteran rated his pain level at an eight on his best days during his February 2007 VA examination, he rated his pain level at a four on his best days at the February 2010 VA examination.  The Board also notes that the Veteran reported that he was limited to walking one-quarter of a mile at the February 2007 VA examination, whereas he reported being able to walk three miles (with breaks) at the February 2010 VA examination.  Further, the Veteran indicated that these symptoms affect his range of motion at the February 2007 VA examination, whereas he stated the opposite during the February 2010 VA examination.  Thus, he reported less symptomatology at the February 2010 VA examination than previously.  

Moreover, the examiner observed the presence of tenderness and crepitus in the right knee at the February 2007 VA examination, whereas the February 2010 VA examiner observed no signs of tenderness, effusion, or redness in the right knee.  More significantly, while the Veteran's range of motion was shown to be 0 to 140 degrees at the February 2007 VA examination, during a VA treatment visit also dated in February 2007, the Veteran's range of motion in the right knee was shown to be 0 to 122 degrees in the right knee.  Therefore, when reviewing the totality of the objective medical findings in the February 2007 VA examination report and the February 2007 VA treatment report, the record reflects that the Veteran did exhibit signs of improvement with respect his right knee range of motion at the February 2010 VA examination.  

Consequently, the Board finds that both the Veteran's complaints and the physical findings shown in the report of the February 2010 VA examination demonstrate an actual improvement in his right knee disability when compared to the findings of the prior VA examination conducted in February 2007, and as well as the VA treatment records dated from October 2006 to May 2008.  In making this determination, the Board acknowledges that the Veteran underwent another VA examination in January 2011, at which time he reported an increase in his right knee symptoms, to include severe burning pain and episodes of giving way.  The Veteran was also shown to have flexion to 120 degrees in the right knee with pain from 100 to 120 degrees upon repetition.  However, the examiner noted no limitation of motion upon repetitive movement due to pain, weakness, fatigue, or lack of endurance in either knee.  In addition, the examiner observed no evidence of effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement or deformity/malalignment in the right knee.  Furthermore, the drawer test, Lachman's test, and McMurray's test all produced negative results.  In any event, after-the-fact evidence may not be used to justify an improper reduction.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

Thus, the Board does not find these findings to be relevant to the issue of whether the reduction was proper.  Significantly, the Board notes that this evidence was received by the RO after it issued the August 2010 decision reducing the Veteran's disability rating to 10 percent.  The Board finds that the evidence that the RO relied upon to reduce the Veteran, as discussed above, is the most relevant evidence in determining whether the reduction was proper.  However, evidence received since the January 2011 VA examination, to include the Veteran's June 2011 hearing testimony, indicates a possible worsening in the right knee since the most recent VA examination.  As such, the Board finds that a remand to determine whether an increased disability rating for the service-connected right knee disability is warranted.  This matter will be discussed in further detail in the Remand portion that follows this decision.  

ORDER

The reduction of the disability rating from 20 percent to 10 percent, effective from December 1, 2010, for the service-connected right knee chondromalacia with DJD was proper.

REMAND

The Veteran's service-connected right knee chondromalacia with DJD and service-connected left knee chondromalacia with DJD are both currently evaluated as 10 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claims for his service-connected right and left knee disabilities is required to allow for further development of the record.  

During his most recent examination in January 2011, the Veteran described symptoms of "[c]onstant severe burning pain" in his knees.  According to the Veteran, the pain was most severe at the end of his shift at work, and, on a scale of one to ten, his pain level was at an eight in the right knee and between a seven and eight in the left knee.  He reported symptoms of instability in the right knee, noting that he had experienced episodes of catching and intermittent giving way in the right knee.  Specifically, he reported to have fallen twice during the past year due to giving way of the right knee.  He also reported symptoms of periodic erythema, constant swelling and heat in his knees.  According to the Veteran, activities such as prolonged walking and climbing a staircase serve to aggravate his pain, while rest and pain medication help alleviate his pain.  The Veteran also stated that he visits his primary care physician regularly for treatment of his right knee condition, and receives periodic injections to help relieve the pain approximately once a year.  It was noted that the Veteran constantly wraps his knees with ACE wraps and had used Neoprene knee wraps in the past.  

Upon physical examination, it was noted that the Veteran had a nonantalgic gait and ambulated slowly without the use of an assistive device.  The examiner did observe signs of "[p]opping" and tenderness in both knees, but noted no signs of effusion, edema, redness, heat, inflammation, abnormal movement, instability, or guarding of movement.  The Veteran's range of motion in his right knee was shown to be 0 to 120 degrees, with pain from 100 to 120 degrees with repetition.  While the examiner observed signs of marked crepitus and pain with compression of the patella, the Drawer's test and Lachman's test both produced negative results.  In addition, the examiner did not observe any additional limitation of motion upon repetition, and described the medial and lateral collateral ligament test results as normal with firm end point. 

Upon physical examination of the left knee, the examiner observed signs of tenderness along the border of the patella, but noted no evidence of effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or deformity/malalignment.  The Veteran's range of motion was shown to be 0 to 120 degrees, with pain from 100 to 120 degrees.  The examiner further detected no additional reduction or limitation of motion in the Veteran's range of motion as a result of his left knee disability.  While the examiner did observe signs of marked crepitus, and slightly increased laxity of the patella when compared to the right knee, the drawer's test and Lachman's test produced negative results, and the medial collateral and lateral collateral ligament test were described as normal, with firm end point.  Based on her review of the diagnostic records and her evaluation of the Veteran, the examiner diagnosed the Veteran with right knee chondromalacia with DJD and left knee chondromalacia with DJD.  

In a letter dated in September 2011, the January 2011 VA physician opined that the arthritis in the Veteran's right knee had worsened when compared to X-ray films dated in 2006.  

During his June 2011 videoconference hearing, the Veteran testified that his symptoms have continued to worsen in the past few years, and have worsened since his last VA examination.  See Hearing Transcript, (T.) pp. 3, 11.  According to the Veteran, he experiences increasing swelling in his knees at night as well as extreme pain, and he has difficulty conducting his activities of daily living as well as his occupational duties as a result of these symptoms.  The Veteran further testified that he uses a cane and knee brace to help him ambulate, and on a scale of one to ten, he would rate his pain level somewhere between a 9 1/2 and ten during his flare-ups.  See T., pp. 3-6.  The Veteran also stated that, besides receiving steroid shots in his knees, his medication has been changed to include Vicodin.  The Veteran also stated that he visits his VA physician once every six months for treatment of his bilateral knee condition.  See T., p. 7.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination since the January 2011 evaluation, nearly two years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of his disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran has intimated that he continues to receive active VA treatment for his bilateral knee disorder on a regular basis, on remand the Agency of Original Jurisdiction must attempt to obtain the Veteran's updated VA treatment records, dated from January 2010 to the present, which pertain to treatment he may have received for his bilateral knee condition, that are not already on file.  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his knees from the Minneapolis VAMC from January 2010 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee chondromalacia with DJD as well as the service-connected left knee chondromalacia with DJD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary, including X-rays, should be performed.  
All pertinent pathology associated with these service-connected knee disorders should be noted in the examination report.  In particular, the examiner should discuss limitation of motion, instability, or any ankylosis associated with each knee.  

Also, the examiner should discuss whether each knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses each knee repeatedly over a period of time.  

In addition, the examiner should specifically comment on the impact of these service-connected knee disabilities on the Veteran's industrial activities, including his ability to obtain and to maintain employment.  

3. Following completion of the above, re-adjudicate the issues of 1) entitlement to a disability rating greater than 10 percent for the service-connected left knee chondromalacia with DJD; and 2) entitlement to an increased rating for the service-connected right knee chondromalacia with DJD, currently evaluated as 20 percent disabling prior to December 1, 2010, and 10 percent disabling from December 1, 2010.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


